Case 1:20-cv-21601-KMW Document 23-3 Entered on FLSD Docket 04/30/2020 Page 1 of 5




   Goldstein, Ross

   From:                            Archy <mark@genesis2church.is>
   Sent:                            Wednesday, April 29, 2020 11:23 AM
   To:                              Goldstein, Ross; jordan@genesis2church.is; joseph@genesis2church.is;
                                    jonathan@genesis2church.is; contact@genesis2church.is
   Cc:                              Frank, David; Feeley, Matthew (USAFLS)
   Subject:                         Re: Pre-filing Conference Requirement -- Motion to Show Cause



   This our Complaint sent to: Eric Dreiband, Asst. Attorney General - Civil Rights division

   You are in Breach of your oath of office which is a Treasonous Act!

   ATTN: Eric Dreiband, Asst. Attorney General, Civil Rights Division
   Immediate Relief Needed for 1st Amendment Violations

   We received a TRO to STOP our Genesis II Church Sacraments immediately. This is a GROSS
   Negligent Treasonous act by the DOJ. Now today, 4-29-20 we received another unconstitutional
   threat of Contempt and fine if we don't comply.
   From the beginning of the TRO we received on April 17, we wrote Mr. Goldstein and Judge
   Kathleen Williams that we would stop shipping our Sacraments, 'under duress' while we prayed
   for direction from the Lord and for the sake of peace. We never agreed to the TRO because of
   our 1st Amendment Right to 'exercise our religious beliefs'. Now, they are telling us that we have
   violated the TRO indirectly! We are never agreed to not continue telling people about our
   Church beliefs. This is further harassment and needs to be STOPPED and the Case Dismissed
   and the Genesis II Church allowed to continue its religious practices.
   Here is the Letter received by the Treasonous US Attorney that violated his oath to defend the
   1st Amendment:

   Genesis II Church of Health and Healing
   Mark, Jordan, Joseph, and Jonathan Grenon
   2014 Garden Lane
   Bradenton, Florida 34205
   Re: United States of America v. Genesis II Church, et al., No. 20-21601-CIV (Southern
   District of Florida)
   Gentlemen:
   Rule 7.1 of the Local Rules of the United States District Court for the Southern District of
   Florida require that we make a “reasonable effort to confer (orally or in writing), with all parties
   or non-parties who may be affected by the relief sought [by a motion] in a good faith
   effort to resolve by agreement the issues to be raised in the motion” prior to filing any such
   motion with the court. Local R. 7.4(a)(3). Accordingly, this letter is sent to advise you that
   the United States intends to move the district court to issue an order to show cause why you
   should not be held in contempt for disobedience and resistance of the temporary restraining
   order issued on April 17. More specifically, the United States is aware that Genesis II Church of
                                                     1
Case 1:20-cv-21601-KMW Document 23-3 Entered on FLSD Docket 04/30/2020 Page 2 of 5



   Health and Healing
   (“Genesis”) has been directing and referring consumers inquiring about obtaining MMS
   from Genesis to other MMS providers. In addition, the Genesis websites similarly continue
   to provide contact information and links for various “G2 Sacrament Providers.” See, e.g., G2
   Sacrament Providers – Genesis II Church of Health & Healing (Official),
   http://genesis2church.ch/mms/providers. The court’s temporary restraining order clearly
   prohibits each defendant and any “Associated
   Persons” from “directly or indirectly, label[ing], hold[ing], or distribut[ing] … MMS.”
   Temporary Restraining Order, at 3. At a minimum, therefore, it appears that you (and
   Genesis) are disobeying and resisting this provision by indirectly distributing and causing
   the distribution of MMS.

   U.S. Department of Justice
   Consumer Protection Branch
   Ross S. Goldstein, Senior Litigation Counsel
   Ross.Goldstein@usdoj.gov
   Direct Line: 202-353-4218
   P.O. Box 386
   Washington, DC 20044
   Overnight and Hand Deliveries Only:
   450 Fifth Street NW, Suite 6400
   Washington, DC 20001
   Genesis II Church of Health and Healing, et al.
   April 28, 2020
   Page 2
   As a result and pursuant to the Local Rule described above, unless each of you (1) takes
   immediate action to bring your websites, communications, and practices into complete
   compliance with the court’s order, and (2) notifies the United States by return email
   describing in detail what steps you have taken to do so by no later than 5:00 p.m. EDT
   tomorrow, April 29, 2020, the United States will thereafter file its motion for an order to
   show cause with the court. You should be aware that should you ultimately be found to be in
   contempt, in addition to other sanctions, the court may require you to pay the government’s
   costs and attorney’s fees associated with its motion. See, e.g., TracFone Wireless, Inc. v. Holden
   Property Servs., LLC, 103 F. Supp. 3d 1357, 1360 (S.D. Fla. 2015).
   If any of you wish to further confer in good faith with the government in an effort to resolve
   this issue, please contact me immediately, but no later than 5:00 p.m. tomorrow. If you have
   retained counsel, please forward this letter to them immediately.
    Very truly yours,
    Ross S. Goldstein
    Senior Litigation Counsel
   cc: AUSA Matthew Feeley
    SLC David Frank

   In closing you should read this:


                                                   2
Case 1:20-cv-21601-KMW Document 23-3 Entered on FLSD Docket 04/30/2020 Page 3 of 5




      April 27, 2020 MEMORANDUM FOR THE
     ASSISTANT ATTORNEY GENERAL FOR CIVIL
         RIGHTS AND ALL UNITED STATES
                    ATTORNEYS

               FROM: THE ATTORNEY GENERAL William Barr




   SUBJECT: Balancing Public Safety with the Preservation of Civil Rights The
   current national crisis related to COVID-19 has required the imposition of
   extraordinary restrictions on all of our daily lives. Millions of Americans across
   the nation have been ordered to stay in their homes, leaving only for essential
   and necessary reasons, while countless businesses and other gathering places
   have been ordered to close their doors indefinitely. These kinds of restrictions
   have been necessary in order to stop the spread of a deadly disease but there
   is no denying that they have imposed tremendous burdens on the daily lives of
   all Americans. In prior Memoranda, I directed our prosecutors to prioritize
   cases against those seeking to illicitly profit from the pandemic, either by
   hoarding scarce medical resources to sell them for extortionate prices, or by
   defrauding people who are already in dire circumstances due to the severe
   problems the pandemic has caused. We have pursued those efforts vigorously
   and will continue to do so. Now, I am directing each of our United States
                                            3
Case 1:20-cv-21601-KMW Document 23-3 Entered on FLSD Docket 04/30/2020 Page 4 of 5




   Attorneys to also be on the lookout for state and local directives that could be
   violating the constitutional rights and civil liberties of individual citizens. As
   the Department of Justice explained recently in guidance to states and
   localities taking steps to battle the pandemic, even in times of emergency,
   when reasonable and temporary restrictions are placed on rights, the First
   Amendment and federal statutory law prohibit discrimination against
   religious institutions and religious believers. The legal restrictions on state
   and local authority are not limited to discrimination against religious
   institutions and religious believers. For example, the Constitution also forbids,
   in certain circumstances, discrimination against disfavored speech and undue
   interference with the national economy. If a state or local ordinance crosses
   the line from an appropriate exercise of authority to stop the spread of COVID-
   19 into an overbearing infringement of constitutional and statutory
   protections, the Department of Justice may have an obligation to address that
   overreach in federal court.

   I am therefore directing the Assistant Attorney General for Civil Rights, Eric
   Dreiband, and Matthew Schneider; the U.S. Attorney for the Eastern District of
   Michigan, to oversee and coordinate our efforts to monitor state and local
   policies and, if necessary, take action to correct them. They should work not
   only with all Department of Justice offices and other federal agencies, but with
   state and local officials as well.




                                            4
Case 1:20-cv-21601-KMW Document 23-3 Entered on FLSD Docket 04/30/2020 Page 5 of 5




   Memorandum from the Attorney General Page 2 Subject:

   Balancing Public Safety with the Preservation of Civil Rights Many policies
   that would be unthinkable in regular times have become commonplace in
   recent weeks, and we do not want to unduly interfere with the important
   efforts of state and local officials to protect the public. But the Constitution
   is not suspended in times of crisis. We must therefore be vigilant to ensure
   its protections are preserved, at the same time that the public is protected. I
   thank you for your attention to this important initiative and for your service
   to our country.




   On 4/28/2020 4:04 PM, Goldstein, Ross wrote:
          Please see the attached correspondence seeking to confer pursuant to Local Rule
          7.1 prior to the United States filing a motion with the court.




                   Ross S. Goldstein | Senior Litigation Counsel
                   United States Department of Justice
                   Consumer Protection Branch                           Tel: (202) 353-4218
                   450 Fifth Street, NW #6400                           Fax: (202) 514-8742
                   Washington, D.C. 20001                          ross.goldstein@usdoj.gov




                                                         5
